December 8, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            JIMMY DIAZ, Appellant

NO. 14-15-00641-CV                          V.

                A.M. STRINGFELLOW UNIT, ET AL, Appellee
                    ________________________________

      Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 7, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jimmy Diaz.

      We further order this decision certified below for observance.